Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I (claims 1-7 and 14-20) in the reply filed on 03/08/2021 is acknowledged.  The traversal is on the ground(s) that "[i]f the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits even though it includes claims to distinct or independent inventions." (MPEP § 803).  This is not found persuasive because there would be a search burden since the method claim would require that the material worked upon be searched; thus, there is a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7 and 14-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1-7 and 14-20 are rejected because the limitations for the following claims are vague and indefinite because they are ambiguous and unclear to a skilled artisan; therefore, the following limitations do not clearly and precisely define the metes and bounds of the claimed invention.  See MPEP 2173.02 titled “Determining Whether Claim Language is Definite”.
In Claim 1 Line(s) 5, the limitation “to accept a tool” is vague and indefinite because one of ordinary skill in the art is not able to establish the scope of the claim limitation.  This is not an issue of breadth because it is unclear if the caul plate requires a tool.  Instead, this limitation rises to the level of indefiniteness because the tool may be a part of the caul plate, the apparatus, or not required; however, the tool is passively claimed. Thus, the examiner is unsure if the tool is a permanent installment of the caul plate.  
In Claim 14 Line(s) 6, the limitation “to receive a tool” is vague and indefinite because one of ordinary skill in the art is not able to establish the scope of the claim limitation.  This is not an issue of breadth because it is unclear if the caul plate requires a tool.  Instead, this limitation rises to the level of indefiniteness because the tool may be a part of the caul plate, the apparatus, or not required; however, the tool is passively claimed. Thus, the examiner is unsure if the tool is a permanent installment of the caul plate.
Claim(s) 2-7 and 15-20 are indefinite as they depend from a rejected base and fail to cure the deficiencies of said claim.	
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 14-19 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by EVANS (US-6431850-B1), hereafter referred to as EVANS.
Regarding Claim 1, EVANS teaches an apparatus (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. See MPEP 2111.02.) comprising:
a caul plate (caul sheet 110, Figure(s) 9-13 and Column 8 Line(s) 24-34)  for a composite part (The examiner considers the limitation “for a composite part” to be immaterial to patentability. See MPEP 2115.) comprising:
a body (caul plate 110, Figure(s) 9-13 and Column 8 Line(s) 24-34; and clamping blocks 296, Figure(s) 9-13 and Column 8 Line(s) 34-42) that includes a lower surface (see the surface in contact with node 280 on the opposite side of the concave contour 118, Figure(s) 9-13) which faces the composite part (The examiner considers the limitation “for a composite part” to be immaterial to patentability. See MPEP 2115.), and
an upper surface (see the surface in contact with concave contour 118, Figure(s) 9-13) that is opposite to the lower surface (see the surface in contact with node 280 on the opposite side of the concave contour 118, Figure(s) 9-13)
a groove (concave contour 118, Figure(s) 9-13) in the upper surface to accept a tool (The examiner considers the concave contour 118, Figure(s) 9-13 is capable of accepting a tool. The examiner notes that a tool is passively claimed, and is unsure if it is a part of the caul plate or the apparatus as claimed. Please see the 35 U.S.C. § 112(b) rejection above.) to slide the caul plate laterally from the composite part (The examiner considers the limitation “to slide the caul plate laterally from the composite part” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.). 
Regarding Claim 2, EVANS teaches the apparatus of Claim 1 wherein:
the groove is an indentation into the upper surface (concave contour 118, Figure(s) 9-13) having walls (see the walls of the concave contour 118, Figure(s) 9-13) to transfer a lateral force of the tool to the caul plate (The examiner considers the walls of the concave contour 118, Figure(s) 9-13, is capable of transferring a lateral force from a tool. The examiner considers the limitation “to transfer a lateral force of the tool to the caul plate” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.).
Regarding Claim 3, EVANS teaches the apparatus of Claim 1 wherein:
the groove is an indentation into the upper surface (concave contour 118, Figure(s) 9-13) having a shape to receive a head of the tool (The examiner considers the concave contour 118, Figure(s) 9-13 is capable of accepting a tool. The examiner considers “to receive a head of the tool” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.)
Regarding Claim 4, EVANS teaches the apparatus of Claim 1 wherein:
a shape of the groove (concave contour 118, Figure(s) 9-13)  corresponds with a shape of a head of the tool (The examiner considers the concave contour 118, Figure(s) 9-13 is capable of corresponding to the shape of a head of the tool.).
Regarding Claim 5, EVANS teaches the apparatus of Claim 1 wherein:
the tool includes a shank attached to a head to pull the caul plate laterally (The examiner considers that the concave contour 118, Figure(s) 9-13 is capable of accommodating a shank. The examiner considers the limitation “to pull the caul plate laterally”, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.). 
Regarding Claim 6, EVANS teaches the apparatus of Claim 1 wherein:
the upper surface faces a vacuum bag during cure of the composite part (Figure(s) 7. The examiner considers the limitation “during cure of the composite part” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II. It appears that if curing should be actively claimed, an apparatus for curing can be added to the apparatus as claimed).
Regarding Claim 14, EVANS teaches an apparatus comprising:
a caul plate (caul sheet 110, Figure(s) 9-13 and Column 8 Line(s) 24-34)  for a composite part (The examiner considers the limitation “for a composite part” to be immaterial to patentability. See MPEP 2115.) comprising:
a body (caul plate 110, Figure(s) 9-13 and Column 8 Line(s) 24-34) that includes a lower surface (see the surface in contact with node 280 on the opposite side of the concave contour 118, Figure(s) 9-13) which faces the composite part (The examiner considers the limitation “for a composite part” to be immaterial to patentability. See MPEP 2115.), and
an upper surface (see the surface in contact with concave contour 118, Figure(s) 9-13) that is opposite to the lower surface (see the surface in contact with node 280 on the opposite side of the concave contour 118, Figure(s) 9-13); and
a structural member protruding from the upper surface (seal 116, Figure(s) 9-13) ; and
a hole in the structural member to receive a tool to slide the caul plate laterally from the composite part (see the hollow place in the seal 116, Figure(s) 9. The examiner considers the hollow place in the seal 116 is capable of receiving a tool. The examiner considers the limitation “to slide the caul plate laterally from the composite part” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.).
Regarding Claim 15, EVANS teaches the apparatus of Claim 14 wherein:
the body is U-shaped (Figure(s) 10-11) formed by side members (296)  and a base member (caul plate 110, Figure(s) 10-11), and
the structural member comprises a fin (see where seal 116 is in the shape of a fin, Figure(s) 9) protruding vertically from the base member to align with a stringer of an aircraft (The examiner considers the limitation “to align with a stringer of an aircraft” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.).
Regarding Claim 16, EVANS
the hole extends through the structural member to transfer a lateral force of the tool to the caul plate (see the hollow place in the seal 116, Figure(s) 9. The examiner notes that the hole is not said to also extend through the caul plate such that the structural member and the seal 116 are in fluid communication. However, the examiner directs the applicant to PALMER (US-4942013-A) in Figure(s) 14. The examiner considers the limitation “to transfer a lateral force of the tool to the caul plate” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.).
Regarding Claim 17,  EVANS teaches the apparatus of Claim 16,
the tool includes a hook to insert through the hole to pull the caul plate laterally (The examiner considers that the concave contour 118, Figure(s) 9-13 is capable of accommodating a hook. The examiner considers the limitation “to insert through the hole to pull the caul plate laterally” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.).
Regarding Claim 18, EVANS teaches the apparatus of Claim 14 wherein:
the tool includes a pin  to insert through the hole to pull the caul plate laterally (The examiner considers that the concave contour 118, Figure(s) 9-13 is capable of accommodating a pin. The examiner considers the limitation “to insert through the hole to pull the caul plate laterally” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.).
Regarding Claim 19, EVANS teaches the apparatus of Claim 14 wherein:
the structural member is integrated with the body of the caul plate (Figure(s) 9-13). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 20 are rejected under 35 U.S.C § 103 as being unpatentable over EVANS in view of ECINOSA (US-20160375631-A1), hereafter referred to as ECINOSA.  
Regarding Claim 7, EVANS teaches the apparatus of Claim 1, however, EVANS does not explicitly teach wherein:
the caul plate is made of a rigid material.  The examiner notes that any suitable rigid material could comprise “steel, aluminum, … an elastically deformable shape memory material, such as spring steel… [or] composite material” (Paragraph(s) 0025, instant specification filed on 03/04/2019).
ECINOSA teaches the caul plate is made of a rigid material (see where the caul plate has a strongback 370 that may be formed of structural steel or other high-strength material and may be configured to support the caul plate 302 during layup of the composite, Paragraph(s) 0056).  The examiner notes that any suitable rigid material could comprise “steel, aluminum, … an elastically deformable shape memory material, such as spring steel… [or] composite material” (Paragraph(s) 0025, instant specification filed on 03/04/2019).
EVANS and ECINOSA are analogous in the field of caul plates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify EVANS'(s) caul plate material with ECINOSA'(s) structural steel, because this prevents distortion of the layup surface 306 of the caul plate during layup of the composite skin 152 (Paragraph(s) 0056). 
Regarding Claim 20, see the rejection for Claim 7, above. 



Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MODIN (US-20120258276-A1) teaches the caul plate (caul plate 126, Figure(s) 21-22 and Paragraph(s) 0060-0061), the lower surface (see where the charge 62 has two lower surfaces that face the composite part table 40 and toolbase 74, Figure(s) 2), the upper surface (fence 48, Figure(s) 1-12 and Paragraph(s) 0040), the groove (transversely extending slots 42, Figure(s) 3-12 and Paragraph(s) 0042), the tool (plungers 52, Paragraph(s) 0042), the walls (see where the plungers 52 are provided both above and below the vacuum table that are engaged with transversely extending slots 42, Paragraph(s) 0042; and see where the lateral flanges will engage and stop the plungers above and below the table surface, Paragraph(s) 0047), the head of the tool, the groove, the shank, the vacuum bag (vacuum bag 130 and outer bag seal 106 and see where there are two vacuum bags , Figure(s) 21-22 and Paragraph(s) 0061), the structural member, the U-shaped body (see where the tapered slot 84 is U-Shaped in Figure(s) 14-15 and see where there is a tool base 74, Paragraph(s) 0052, that accommodates the charge 62, Figure(s) 14-15), the fin, the stringer of an aircraft (see where the flanges 68a and 68b correspond to the flange portion 34 of the stringer 30, Paragraph(s) 0055 and Figure(s) 21-22), the pin  (see where the contour of the fence 48 may be changeable through pins, Paragraph(s) 0042); however, MODIN fails to anticipate or show as obvious in combination or alone the feature(s) of the rigid material, the hook; as well as the limitations: “the caul plate comprising”; namely the claimed subject matter of the caul plate having the groove instead of the apparatus having a groove and a caul plate. Instead, MODIN teaches a separate caul plate. 
HANNA (US-20190111637-A1) teaches the caul plate (46), the body, the lower surface, the upper surface, the groove (hole), the tool (structural pin 44), the indentation, the walls, the head of the tool, the groove, the shank, the vacuum bag, the stringer of an aircraft, the pin (Figure(s) 1 and Paragraph(s) 0120, 0130, 0115, 0017); however, HANNAH
BERNETICH (US-20170057182-A1) teaches the caul plate (106), the body, the lower surface, the upper surface, the groove, the tool (14), the indentation, the walls, the head of the tool (104), the groove (divot, Paragraph(s) 0048) , the vacuum bag, the rigid material, the structural member, the pin (Figure(s) 5 and 19 and Paragraph(s) 0009, 0047, 0048); however, BERNETICH fails to anticipate or show as obvious in combination or alone the feature(s) of the fin, the shank, the U-shaped body, the hook.
LUTZ (US-20150102535-A1) teaches the caul plate (20), the body, the lower surface, the upper surface, the groove (50), the tool (14, Figure(s) 4), the indentation, the walls, the head of the tool, the groove, the vacuum bag, the rigid material, the structural member (Figure(s) 1, 3, 6, and Paragraph(s) 0030, 0037); however, LUTZ fails to anticipate or show as obvious in combination or alone the feature(s) of the U-shaped body, the fin, the stringer of an aircraft, the hook, the pin, the shank.
ENGWALL (US-5746553-A) teaches the caul plate (72), the body, the lower surface, the upper surface, the groove, the tool, the indentation, the walls, the head of the tool, the groove, the shank, the vacuum bag, the rigid material, the structural member, the U-shaped body, the fin, (Figure(s) 1-5 and Column 5 Line(s) 45-67).
PALMER (US-4942013-A) teaches the caul plate (240), the body, the lower surface, the upper surface, the groove (244), the tool (236), the indentation, the walls, the head of the tool, the groove, the shank, the vacuum bag, the rigid material, the structural member (242), the U-shaped body, the fin, (Figure(s) 12-15 and Column 15 Line(s) 49-60).
EVANS (US-6431850-B1) teaches the caul plate (110), the body, the lower surface, the upper surface, the groove, the tool, the indentation, the walls, the head of the tool, the groove, the shank, the vacuum bag, the rigid material, the structural member, the U-shaped body (Figure(s) 9), the fin (116), (Figure(s) 1-13 and Column 5 Line(s) 14-24).
CEREZO (US-6565690-B1) teaches the caul plate (5), the body, the lower surface, the upper surface, the groove, the tool, the indentation, the walls, the head of the tool, the groove, the shank, the vacuum bag, the rigid material, the U-shaped body, the fin (Figure(s) 3), the stringer of an aircraft, the hook, the pin (Figure(s) 3); however, CEREZO fails to anticipate or show as obvious in combination or alone the feature(s) of the structural member.
HORN (US-3795559-A) teaches the hook.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743